Title: 6th.
From: Adams, John Quincy
To: 


       After dinner the Ladies went into Paris: I left them at the Place de Louis 15. and went to Mr. West’s lodgings: he had been out to Auteuil in the morning with Mr. Bowdoin, and had promised to meet me in the afternoon at his lodgings, but did not. I walk’d from 5. o’clock till 9 in the Palais Royal. Met M: de Gouvion there, and walk’d with him, about an hour and an half. He was much averse to the Packets, coming round from L’Orient to Le Havre, which has at length been determined upon; but they have been so slow and dilatory about it, that the time for the May Packet to go round has been lost, and I shall still be obliged to go down to L’Orient. M: de Gouvion says it will lengthen the Passage very considerably, and increase the danger. That besides, the greatest part of the Passengers in those Packets come from Marseilles, Bordeaux, and Nantes, and don’t come to Paris. All those, says he, will rather go home in Merchant Vessels, than, go so far as Le Hâvre. But Mr. de Gouvion, does not consider that great numbers of Americans, that cross the Atlantic from England, in merchants vessels, or the English packet, will in future, prefer to either the french Packet, as it will be so near, and much less expensive: I reminded him of this, and he agreed it was true.
       Met Messrs. Jefferson, Short and Williamos: the Ladies made me wait so long, that I had well nigh taken a fiacre, to return home. Ten o’clock before we got to Auteuil.
      